Exhibit 10.1A

REAL ESTATE SALES AGREEMENT

THIS REAL ESTATE SALES AGREEMENT (this “Agreement”) entered into as of the 20th
day of April, 2015 (the “Effective Date”), by and between PUMP HOUSE LAND
PARTNERS, LLC, an Alabama limited liability company (the “Seller”), and FIRST US
BANK, an Alabama corporation (“Buyer”).

RECITALS

Seller is the owner of the unimproved land and appurtenances thereto thereon
situated in Birmingham, Jefferson County, Alabama, as more particularly
described on Exhibit A attached hereto and made a part hereof (the “Property”).

In consideration of the terms, covenants and conditions hereinafter set forth,
to be kept and performed by the parties hereto, the parties hereby agree as
follows:

ARTICLE 1

PURCHASE AND SALE

SECTION 1.1 Sale and Purchase of Property: Seller agrees to sell to Buyer and
Buyer agrees to purchase from Seller the Property, as it may be further
described by the Survey or the Title Commitment (as those terms are hereinafter
defined), together with all rights, benefits, privileges, easements, licenses or
other agreements for the benefit of, belonging to or appurtenant to the
Property.

SECTION 1.2 Purchase Price: The purchase price to be paid by Buyer to Seller for
the Property (the “Purchase Price”) shall be Two Million Nine Hundred Fifty
Thousand and No/100 Dollars ($2,950,000.00).

SECTION 1.3 Payment of the Purchase Price: The Purchase Price, less the Earnest
Money (as defined in Section 1.4), shall be payable by Buyer to Seller in
immediately available funds at Closing.

SECTION 1.4 Earnest Money: Not later than forty-eight (48) hours following full
acceptance of this Agreement, Buyer shall deposit with Title Company (as defined
below) the sum of Twenty Five Thousand and No/100 Dollars ($25,000.00) (the
“Earnest Money”). Unless otherwise applied or disbursed according to the terms
of this Agreement, the Earnest Money shall be applied to reduce the amount of
the Purchase Price owed to Seller at Closing. Upon notice by the Buyer to the
Seller that any of Buyer’s Conditions to Close (as defined in Article 3) cannot
be met, Title Company shall return the Earnest Money to the Buyer; this
Agreement shall terminate; and the parties shall have no further obligations to
each other.

 

1



--------------------------------------------------------------------------------

ARTICLE 2

DUE DILIGENCE REVIEW

SECTION 2.1 Due Diligence Review: For a period of seventy-five (75) days
following the Effective Date (the “Initial Due Diligence Period”), Buyer, at its
sole cost and expense, shall conduct its due diligence review of the Property
(“Due Diligence Review”). Within three (3) business days after the full
execution of this Agreement, Seller will provide Buyer with copies of all
existing title reports, surveys, environmental and geotechnical studies,
evidence of zoning and copies of any permits or variances related thereto and
other reports or studies affecting the Property and in Seller’s possession.
Buyer’s Due Diligence Review may include, in Buyer’s sole discretion, without
limitation, inspections by Buyer and its agents of the Property’s soil, all
environmental conditions affecting the Property and all other matters affecting
the feasibility or suitability of the Property for Buyer’s intended purpose.
Buyer shall have the entire Due Diligence Period to perform and complete the Due
Diligence Review. During the Due Diligence Period, Seller shall deliver to Buyer
any items in Seller’s or Seller’s agents’ possession or control or reasonably
obtainable by Seller or Seller’s agents and requested by Buyer. Seller shall
cooperate with Buyer in good faith in connection with Buyer’s Due Diligence
Review of the Property. Further, at any time after the Effective Date, Buyer and
its agents, employees, contractors and representatives shall have the right,
privilege and license of entering upon the Property for the purpose of making
soil test borings, utility studies, surveys, asbestos and hazardous waste
studies, feasibility studies, engineering studies and any other studies and
investigations as Buyer deems necessary or desirable in connection with its
investigation of the Property, all in accordance with the terms and conditions
of this Agreement. Buyer agrees to restore any damage done to the Property by
Buyer or anyone acting in Buyer’s behalf in making such inspections. Buyer shall
have the right, upon notice to Seller, to extend the Due Diligence Period for
one (1) additional thirty (30) day period to obtain site plan permits and
approvals, building approvals, any necessary re-zoning approvals such that the
operation of a branch banking facility, together with drive-through banking
lanes, on the Property will comply with any and all applicable use restrictions
affecting the Property, and any approvals from all applicable regulatory
authorities (including but not limited to the FDIC and the State Banking
Department), provided that Buyer shall have applied for such approvals prior to
the expiration of the Initial Due Diligence Period. The extension shall be
hereinafter referred to as the “Due Diligence Period Extension” and together
with the Initial Due Diligence Period shall be referred to as the “Due Diligence
Period.” Buyer shall deposit an additional Ten Thousand and No/100 ($10,000.00)
upon the exercise of the Due Diligence Period Extension, which such additional
deposit once made, shall be and become part of the Earnest Money.

SECTION 2.2 Title and Survey Matters: During the Due Diligence Period, Buyer
shall conduct a review of title and survey to determine the Property’s
suitability for Buyer’s use.

(a) Title Commitment: Buyer shall obtain, at Buyer’s sole cost and expense, a
title commitment (“Title Commitment”) for an owner’s title insurance policy
issued by First American Title Insurance Company (through Maynard, Cooper &
Gale, PC, as agent), or any

 

2



--------------------------------------------------------------------------------

other title company selected by Buyer (the “Title Company”), in the amount of
the Purchase Price, committing to insure Buyer against loss on account of any
defects or encumbrances in title, excepting only current ad valorem taxes and
other title or survey matters which Buyer, in writing, agrees to accept (the
“Permitted Exceptions”).

(b) Survey: Either (i) Seller shall have provided to Buyer a copy of an existing
ALTA survey for the Property (the “Existing Survey”), if any, along with an
affidavit stating that there have been no changes to the Property as depicted on
such survey, or (ii) if no Existing Survey exists or if the Existing Survey is
unacceptable to Buyer or Title Company, Buyer shall, at its option, obtain a
current ALTA survey of the Property (the “Survey”), in a form acceptable to
Buyer and Title Company so that the standard exceptions as to matters of survey
may be deleted from the final title policy. The Survey shall be prepared by a
registered land surveyor licensed to do business in Alabama, shall contain a
detailed legal description of the Land and such other matters as may be required
by Buyer or Title Company.

(c) Removal of Encumbrances: Any liens, encumbrances or other items shown on the
Survey or listed in the Title Commitment that are not specifically accepted by
Buyer in writing (or that are expressly objected to by Buyer) shall be removed
by Seller prior to the end of the Due Diligence Period, or if the same consist
of liens securing repayment or payment obligations, the same shall be paid in
full and satisfied at Closing. If Seller notifies Buyer in writing that it is
unable or unwilling to clear any defects or exceptions to title before or at
Closing as aforesaid, Buyer shall have the right to either waive the same or
terminate this Agreement.

SECTION 2.3 License to Enter: Seller hereby grants to Buyer and Buyer’s agents a
license to enter onto the Property and agrees to cooperate in allowing access to
the Property for the purposes of conducting Buyer’s Due Diligence Review. Seller
represents and warrants that Seller has the right and authority to grant Buyer
such license.

SECTION 2.4 Due Diligence Review Approval/Disapproval: Notwithstanding any other
provision hereunder, prior to the expiration of the Due Diligence Period, Buyer,
in its sole discretion, may terminate this Agreement for any reason whatsoever.
On or before the expiration of the Due Diligence Period (as may be extended), if
Buyer approves the Due Diligence Review and elects to proceeds to closing, Buyer
shall notify Seller in writing (“Approval Notice”) of its approval of the Due
Diligence Review and election to proceed to Closing. Simultaneously with
providing such Approval Notice, Buyer shall deposit an amount equal to Two
Hundred Thousand and No Dollars ($200,000.00) (the “Additional Deposit”) with
the Title Company which shall be non-refundable (except as otherwise provided
herein) and applicable to the Purchase Price at Closing. The Additional Deposit
shall be and become part of the Earnest Money. If Buyer does not timely provide
the Approval Notice, this Agreement shall terminate and the parties shall have
no further obligations hereunder. If this Agreement is terminated, Title Company
shall promptly refund the Earnest Money to Buyer according to Section 1.4.

 

3



--------------------------------------------------------------------------------

ARTICLE 3

CONDITIONS PRECEDENT

The obligation of Buyer to purchase the Property or otherwise perform any
obligation hereunder shall be further conditioned upon the fulfillment or waiver
by Buyer prior to Closing of each of the following conditions precedent to
Closing (collectively, “Buyer’s Conditions to Close”):

SECTION 3.1 Due Diligence: Buyer shall have determined or be deemed to have
determined during the Due Diligence Period that the conditions of the Property
are satisfactory and suitable for Buyer’s intended use in its absolute
discretion, and Buyer shall not have exercised its option during the Due
Diligence Period to terminate this Agreement.

SECTION 3.2 Title Policy: Buyer shall have received the Title Commitment marked
down by Title Company through the date and time of recording of the deed
delivered hereunder and in the amount of the Purchase Price, binding Title
Company to issue an owner’s policy of title insurance insuring that Buyer has
good, marketable and indefeasible fee simple title to the Property, subject only
to the Permitted Exceptions. Such marked down Title Commitment must delete the
standard pre-printed exceptions, including but not limited to any exceptions for
(a) mechanics’ and materialmen’s liens, and (2) matters pertaining to survey or
a physical inspection of the Property. Seller shall have executed and delivered
such affidavits, indemnities, quit claim deeds and certificates required by
Title Company to issue such title policy.

SECTION 3.3 Performance By Seller: The performance by Seller of each and every
agreement or act required to be performed by Seller hereunder, and the truth and
accuracy, in all material respects, of each representation and warranty made by
Seller as of the Closing Date.

SECTION 3.4 Closing Documents: Seller shall have delivered to Buyer all items
and documents required to be delivered by Seller to Buyer in accordance with the
terms of this Agreement, including specifically, but without limitation,
Seller’s Closing Deliveries (as defined in Section 4.2).

SECTION 3.5 Termination: In the event that any of the foregoing Buyer’s
Conditions to Close are not satisfied by the Closing Date or such earlier
deadline as may be set forth above, Buyer shall have the right, at its option,
to either (a) terminate this Agreement by written notice to Seller and in such
event Title Company shall promptly refund the Earnest Money to Buyer and neither
party shall have any further obligations to the other hereunder, or (b) waive
the Buyer’s Condition to Close that is not met. The foregoing Buyer’s Conditions
to Close are for the sole benefit of Buyer, and any one or more of such
conditions may be waived by Buyer, in whole or in part, in Buyer’s sole
discretion.

 

4



--------------------------------------------------------------------------------

ARTICLE 4

CLOSING

SECTION 4.1 Closing Date, Time and Location: The closing of the transaction set
forth herein (the “Closing”) shall take place on or before thirty (30) days
after the expiration of the Due Diligence Period (the “Closing Date”) at the
offices of Buyer’s counsel, Maynard, Cooper & Gale, P.C., 1901 Sixth Avenue
North, 2400 Regions/Harbert Plaza, Birmingham, Alabama, at a time mutually
agreeable to the parties, unless the parties mutually agree on another date,
time and location.

SECTION 4.2 Seller’s Closing Deliveries: At Closing, Seller shall execute and
deliver to Buyer the following items (collectively, the “Seller’s Closing
Deliveries”):

(a) A statutory warranty deed transferring and conveying to Buyer the Property,
free and clear of all liens, charges and encumbrances except for the Permitted
Exceptions, which deed shall be duly executed by Seller and acknowledged in form
for recording.

(b) A quitclaim deed, if necessary, dated as of the Closing Date, in a form
acceptable to Buyer conveying the Property to Buyer pursuant to the legal
description to be drawn from the Survey, which deed shall be duly executed by
Seller and acknowledged in form for recording.

(c) An owner’s affidavit executed by Seller and dated as of the Closing Date in
a form reasonably acceptable to Title Company.

(d) A certificate and affidavit of non-foreign status in a form satisfying the
requirements of the foreign investors real property tax act (“FIRPTA”).

(e) Certificates dated within thirty (30) days of the Closing from the
(i) Delaware Secretary of State indicating that Seller is a limited liability
company duly organized in existence and in good standing under the laws of the
State of Alabama; (ii) Alabama Secretary of State and/or Alabama Department of
Revenue indicating Seller is qualified as a foreign entity to do business in
Alabama and is in good standing; and (iii) such other documentation evidencing
the due organization and authority of Seller as may be required by Title Company
as a condition to insuring title to the Property.

(f) A certificate dated the Closing Date stating that all of the representations
and warranties of Seller contained in Section 8.1 hereof are true and correct in
all material respects as of the date such representations and warranties are
made and as of the Closing Date.

(g) A settlement statement setting further all amounts paid and to be paid at
Closing (“Settlement Statement”).

(h) Such other documents as may be reasonably required by Buyer or Title
Company.

 

5



--------------------------------------------------------------------------------

SECTION 4.3 Buyer’s Closing Deliveries: At Closing, Buyer shall execute and
deliver to Seller the following (“Buyer’s Closing Deliveries”)”

(a) The Settlement Statement.

(b) Such other documents as may be reasonably requested by Seller or Title
Company.

SECTION 4.4 Legal Description: For purposes of the statutory warranty deed and
other documents to be delivered to Buyer by Seller at Closing, the legal
description of the Property shall be as set forth in the Title Commitment. To
the extent that the Survey describes property in excess of such legal
description, the excess will be conveyed by a quitclaim deed and other documents
and instruments which are to be delivered at Closing with no adjustment to the
Purchase Price.

SECTION 4.5 Prorations and Adjustments: The following items shall be adjusted
and prorated between Seller and Buyer as of the Closing Date:

(a) Ad Valorem Taxes: All real estate ad valorem taxes and special taxes or
assessments; all municipal taxes shall be prorated in advance, and all other
taxes shall be prorated in arrears.

(b) Assessments: Assessments, either general or special, for improvements
completed prior to the Closing Date, whether matured or unmatured, shall be paid
in full by Seller. All other assessments shall be paid by Buyer.

(c) Utilities. Seller and Buyer jointly shall contact all utility providers and
shall arrange to have the accounts for all such utilities taken out of Seller’s
name and put into Buyer’s name on the Closing Date. The utility companies shall
take readings on the Closing Date. Seller shall pay in full all water,
electricity, gas, and other utility payments or charges due and payable for all
periods prior to the Closing Date, and Buyer shall pay the same on and after the
Closing Date. Any utility security deposits Seller has paid with respect to the
Property shall be reimbursed to Seller by the utility company holding such
deposit. Buyer shall not reimburse Seller for any utility security deposits.

SECTION 4.6 Closing: The Closing shall consist of:

(a) The execution and/or delivery by Seller of Seller’s Closing Deliveries.

(b) The execution and/or delivery by Buyer of Buyer’s Closing Deliveries.

(c) The delivery by Buyer to Seller of the balance of the Purchase Price.

(d) The delivery by Seller to Buyer of possession of the Property.

SECTION 4.7 Closing Costs: Each party shall bear the expense of its own
attorneys, consultants and advisors. The Buyer shall be responsible for the
costs of the owner’s title of policy insurance, the Survey, any Phase I
environmental site assessment performed for it and its other inspections of the
Property, the costs associated with recording the statutory warranty deed,
including any transfer or recording fees or taxes and any closing fee charged by

 

6



--------------------------------------------------------------------------------

Title Company. The Seller shall be responsible for the preparation of Seller’s
Closing Deliveries. The Buyer shall be responsible for any fees and costs
associated with its financing of the transaction contemplated by this Agreement
and any recording fees (other than those required to release encumbrances on the
Property at Closing).

ARTICLE 5

COMMISSIONS

Except for the commission due and owing from Seller to Buyer’s broker, Graham &
Company, and Seller’s broker, Shannon Waltchack, LLC, Buyer and Seller each
represent to the other that no third party is entitled to a sales commission or
fee upon the Closing of this transaction. Seller and Buyer each hereby agree to
indemnify the other against and shall hold the other harmless from any and all
claims, damages, costs or expenses of or for any such fee or commission to the
extent that either shall have been responsible for the creation of such claim
and shall pay all costs incurred by the other in defending any action or lawsuit
brought to recover any such fee or commission.

ARTICLE 6

MAINTENANCE OF PROPERTY PENDING CLOSING

Between the date hereof and the Closing Date, Seller shall continue to operate
and manage the Property in a reasonable, diligent and prudent manner and pay all
bills, whether for taxes, assessments, insurance, maintenance, utilities,
repairs or otherwise.

ARTICLE 7

RISK OF LOSS FROM CASUALTY OR CONDEMNATION

Pending close of this transaction, the risk of loss or damage to the Property by
fire or other casualty or its taking or damage by condemnation shall be on
Seller. If any loss or damage occurs during such period, then Buyer shall have
the option of (a) canceling this Agreement and having the Earnest Money refunded
in full, or (b) accepting the Property with abatement of the Purchase Price in
the amount of any condemnation award, the cost of replacement or repair, or
(c) accepting any condemnation award, insurance proceeds or settlement amount
and proceeding with closing as to the remainder of the Property.

 

7



--------------------------------------------------------------------------------

ARTICLE 8

REPRESENTATIONS, WARRANTIES AND COVENANTS

SECTION 8.1 Representations, Warranties and Covenants of Seller: Seller hereby
makes the representations, warranties and covenants set forth below. All of the
following representations and warranties shall be deemed to have been made again
at and as of the time of the Closing. The representations, warranties and
covenants of Seller are as follows:

(a) Seller has the right, power and authority to enter into this Agreement and
to consummate the transactions contemplated herein. Seller is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Alabama and duly qualified to transact business and in
good standing under the laws of the State of Alabama.

(b) The execution and delivery of this Agreement by Seller, and the performance
and observance by Seller of Seller’s duties and obligations under this Agreement
and of all other acts by Seller necessary and appropriate for the consummation
of the transactions contemplated herein, are consistent with and not in
violation of, and will not create any material default under (i) any instrument
(including, without limitation, any contract, agreement, lease, license,
covenant, commitment or understanding) affecting the Property, (ii) any law,
rule, regulation, notice, order decree or judgment of any nature to which the
Property is bound, or (iii) the governing agreement(s) of Seller.

(c) Seller is the sole owner of good, fee simple, unencumbered, marketable title
to all of the Property, subject only to the Permitted Exceptions and those liens
or encumbrances that will be satisfied at Closing.

(d) No prior options, rights of first refusal or other rights have been granted
by Seller to any third parties to purchase all or any portion of the Property or
any interest therein that are currently in effect or outstanding.

(e) There is no action, suit or proceeding pending or, to the best knowledge of
Seller, threatened, against or by Seller and affecting Seller’s right to
transfer the Property or the title of the Property.

(f) Seller nor its partners, members, or officers, as the case may be, are
involved in any bankruptcy, reorganization or insolvency proceeding as a debtor.

(g) No litigation, administrative, or other proceeding, order or judgment is
pending or outstanding, or threatened against or relating to any portion of the
Property.

(h) There is no pending or, to the best of Seller’s knowledge, threatened,
action by any governmental authority or agency having the power of condemnation
or eminent domain that would reasonably be expected to result in all or any
portion of the Property or any interest therein being taken by eminent domain,
condemnation or conveyed in lieu thereof.

 

8



--------------------------------------------------------------------------------

(i) Seller has received no notice of any pending proceedings for the imposition
of any special assessment, or the formation of a special assessment district,
which would affect in any manner the Property or any portion thereof.

(j) At Closing, Seller shall have paid all taxes, permits, fees and licenses due
which relate to the Property for periods prior to Closing and shall have
received no notice of increase, assessment, levy or penalty with respect to any
of the foregoing, other than those notices of which Seller has provided a copy
to Buyer during the Due Diligence Period.

(k) Seller has received no notice that there are any proposed or pending changes
in zoning or roadway, water, or sewer construction affecting the Property or any
portion thereof.

(l) Seller has not received any notices that Seller has failed to comply with
any law, regulation or ordinance affecting the Property and has not received any
notice indicating a violation of any regulation or ordinance which would
adversely affect the use of the Property for the purposes for which it is
currently being used.

(m) Seller has received no notice that there is any material defect in or about
the Property or any portion thereof. For purposes of this Section, “material
defect” means any defect the cost to repair or restore of which exceeds Twenty
Five Thousand and No/100 Dollars ($25,000.00).

(n) Seller has no knowledge of any fact or condition which would result in the
termination or reduction of the current access from the Property to existing
roads, or to sewer or other utility services presently serving the Property.

(o) Except as disclosed in any environmental report obtained by Buyer prior to
the expiration of the Due Diligence Period, (i) no Hazardous Material (as
defined below) is or has been transported to or from, or generated, placed,
held, released, located, stored, or disposed of on, under, or at the Property;
(ii) neither the Property nor any part of any improvements and equipment thereon
contains any asbestos or polychlorinated biphenyls; (iii) Seller has not
received any notice of any action or proceeding relating to any Hazardous
Material or notice of any release or threatened release thereof on, under or at
the Property or any notice contrary to (i) and (ii) above; and (iv) no
underground or above-ground storage tanks are or have been located on the
Property.

(1) “Hazardous Material” means, without limitation, any substance or material
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous waste”, “acutely hazardous
waste”, “restricted hazardous waste”, “toxic substances” (including toxic mold)
or “known to cause cancer or reproductive toxicity” (or words of similar
import), petroleum products (including crude oil or any fraction thereof) or any
other chemical, substance or material which is prohibited, limited or regulated
under any federal, state or local law, ordinance, regulation, order, permit,
license, decree, common law, or treaty regulating, relating to or imposing
liability or standards concerning materials or substances known or suspected to
be toxic or hazardous to health and safety, the environment, or natural
resources. For purposes of this Section 8.1(x), laws and regulations shall
include, but not be limited to,

 

9



--------------------------------------------------------------------------------

the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended, 42 U.S.C. § 9601, et seq.; the Hazardous Materials
Transportation Act, 49 U.S.C. § 1901, et seq.; the Resource Conservation and
Recovery Act, 42 U.S.C. § 901, et seq.; the Federal Water Pollution Control Act,
33 U.S.C. § 1251, et seq.; the Clean Air Act, 42 U.S.C. § 7401, et seq.; the
Toxic Substances Control Act, 15 U.S.C. § 2601, et seq.; the Oil Pollution Act
of 1990, 33 U.S.C. § 2701, et seq.; the Occupational Safety and Health Act, 29
U.S.C. § 651, et seq.; the Emergency Planning and Community Right-To-Know Act,
42 U.S.C. § 11001, et seq.; A.R.S. §§ 49-201(16), 49-901(3), and 49-921(5); and
in the regulations adopted pursuant to such laws; and any substance or material
which has been determined by a state, federal or local governmental authority
with jurisdiction over the Property to be capable of posing a risk of injury to
health or safety.

(2) Seller shall indemnify, defend and hold harmless Buyer, its affiliates,
directors, officers, employees, and agents, and any successors to Buyer’s
interest in the chain of title to the Property, their directors, officers,
employees, and agents, from and against any and all claims, actions, suits,
proceedings, judgments, losses, costs, damages, liabilities, deficiencies,
fines, penalties, punitive damages or expenses, whether foreseeable or
unforeseeable, directly or indirectly arising out of, in respect to, or in
connection with (y) the transportation to or from or the presence, use,
generation, storage, release, threatened release or disposal of Hazardous
Material by any party on, under, or in the Property prior to Closing, and
(z) any breach by Seller of its obligations, covenants, representations, or
warranties in this Agreement with respect to Hazardous Material. As used herein,
“expenses” includes, without limitation, reasonable attorneys’, experts’ and
investigation and laboratory fees, court costs and litigation expenses;
“liabilities” includes, without limitation, governmental fines, sums paid in
settlement of claims; and “costs” includes, without limitation, the cost of any
repair, cleanup, treatment, detoxification, closure, disposal, remediation, or
other similar actions, prior to or following transfer of title to the Property,
to the full extent that such action is attributable, directly or indirectly, to
the transportation to or from, or the presence, use, generation, storage,
release, threatened release or disposal of Hazardous Material by any person on
the Property prior to transfer of title to Buyer.

SECTION 8.2 Condition Precedent: The truth and accuracy of and continued
compliance with the foregoing representations and warranties on the Closing Date
shall be a condition precedent to the performance by Buyer of its obligations
under this Agreement.

SECTION 8.3 Survival of Representations and Warranties: The representations and
warranties of the Seller made in connection herewith, including, without
limitation, those in Article 5 and Section 8.1 hereof, shall be continuing
representations and warranties, shall not merge with or into any deed of
conveyance or other document or instrument delivered at or in connection with
the Closing and shall survive the Closing for a period of one (1) year;
provided, however, that such limitation shall not apply to (i) any fraud; or
(ii) any claim or cause of action initiated prior to the end of such one
(1) year period but not settled prior to the end of such period.

 

10



--------------------------------------------------------------------------------

ARTICLE 9

DEFAULT

SECTION 9.1 Seller’s Default: If the sale and purchase of the Property
contemplated by this Agreement is not consummated on account of Seller’s breach
or default hereunder, Buyer shall have the following options: (i) to terminate
this Agreement, whereupon the Earnest Money, together with all interest earned
thereon, plus an amount equal to all of Buyer’s costs and expenses suffered or
incurred in connection with the transaction contemplated by this Agreement,
including but not limited to, all costs and expenses related to Buyer’s due
diligence review of the Property, shall be remitted to Buyer on demand in
accordance with the provisions hereof; (ii) the right to sue for specific
performance of this Agreement (with a credit for the Earnest Money paid), or
(iii) the right to pursue any and all other rights and remedies available at law
or in equity.

SECTION 9.2 Buyer’s Default: If the sale and purchase of the Property
contemplated by this Agreement is not consummated because of Buyer’s default,
failure or refusal to perform hereunder, Seller shall be entitled, as its sole
and exclusive remedy hereunder or otherwise, to payment of the Earnest Money,
with interest thereon, as full and complete liquidated damages for such default
of Buyer, the parties hereto acknowledging that it is difficult or impossible to
estimate more precisely or accurately the damages which might be suffered by
Seller upon Buyer’s default. Seller’s receipt of the Earnest Money, with
interest thereon, is intended not as a penalty, but as full liquidated damages.
The parties acknowledge and agree that the liquidated damages provided herein is
a reasonable pre-estimate of Seller’s probable loss resulting from Buyer’s
default. The right to retain such sums as full liquidated damages is Seller’s
sole and exclusive remedy in the event of default hereunder by Buyer, and Seller
hereby waives and releases any right to (and hereby covenants that it shall not)
sue Buyer: (a) for specific performance of this Agreement, or (b) to recover
actual damages in excess of such sums.

ARTICLE 10

MISCELLANEOUS

SECTION 10.1 Notices: All notices, requests, demands, and other communications
(collectively, “Notices”) hereunder shall be in writing and delivered to the
parties hereto by (a) hand-delivery, (b) established express delivery service
that maintains delivery records, (c) certified or registered U.S. mail, postage
prepaid, return receipt requested, or (d) facsimile or other electronic means
with confirmation of delivery and follow up delivery by a method set forth in
subsections (a) – (c) at the following addresses, or at such other address as
the parties hereto may designate pursuant to this Section 10.1.

 

(a)    To Buyer:    First US Bank       131 West Front Street       Thomasville,
Alabama 36784       Attention: Mr. Thomas S. Elley       Fax: (334) 636-5424

 

11



--------------------------------------------------------------------------------

   copy to:    Thomas C. Clark, III, Esq.       Maynard, Cooper & Gale, P.C.   
   1901 Sixth Avenue North, Suite 2400       Birmingham, Alabama 35203      
Fax: (205) 254-1999 (b)    To Seller:    Pump House Land Partners, LLC       c/o
Bryan Ratliff       1900 Crestwood Blvd, Suite 300       Birmingham, Alabama
35210    copy to:    Shannon Waltchack, LLC       c/o Len Shannon       1616 2nd
Avenue South       Birmingham, Alabama 35233

Each such notice or other communication shall be deemed given upon receipt or
refusal to accept receipt. Notices by way of facsimile or other electronic means
are deemed received upon confirmed delivery.

SECTION 10.2 Captions: The paragraph headings or captions appearing in this
Agreement are for convenience only, are not a part of this Agreement, and are
not to be considered in interpreting this Agreement.

SECTION 10.3 Entire Agreement; Modification: This written Agreement constitutes
the entire and complete agreement between the parties hereto and supersedes any
prior oral or written agreements between the parties with respect to the
Property. It is expressly agreed that there are no oral understandings or
agreements which in any way change the terms, covenants and conditions herein
set forth, and that no modification of this Agreement and no waiver of any of
its terms and conditions shall be effective unless made in writing and duly
executed by the parties hereto.

SECTION 10.4 Binding Effect; Time of Essence: All covenants, agreements,
warranties and provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, executors,
administrators, personal representatives, successors and assigns. Time is of the
essence of this Agreement.

SECTION 10.5 Attorneys’ Fees: Seller and Buyer are each responsible for the
costs and expenses associated with their respective legal counsel. Seller and
Buyer acknowledge that Maynard, Cooper & Gale, P.C. is serving as legal counsel
for Buyer, and that Seller will either seek separate professional advice or
waive the right to such advice or counsel.

 

12



--------------------------------------------------------------------------------

SECTION 10.6 Governing Law: The Agreement shall be governed by and interpreted
under the laws of the State of Alabama, without regard to its principles of
conflicts of law.

SECTION 10.7 Exhibits: Each and every exhibit referred to or otherwise mentioned
in this Agreement is attached to this Agreement and is and shall be construed to
be made a part of this Agreement by such reference or other mention, in the same
manner and with the same effect as if each exhibit were set forth in full and at
length every time it is referred to or otherwise mentioned.

SECTION 10.8 Heirs, Successors And Assigns: This Agreement shall apply to, be
binding upon and enforceable against and inure to the benefit of the parties
hereto and their respective heirs, successors and permitted assigns to the same
extent as if specified at length throughout this Agreement.

{SIGNATURES ON FOLLOWING PAGES}

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement effective as
of the Effective Date.

 

SELLER:

PUMP HOUSE LAND PARTNERS, LLC,

an Alabama limited liability company

By:   Collateral Holdings, Ltd.,   an Alabama limited partnership Its:   Manager
  By:   Collat, Inc.,     an Alabama corporation   Its:   Corporate General
Partner     By:  

/s/ R. Bryan Ratliff

    Name:   R. Bryan Ratliff     Its:   Senior Vice President

 

14



--------------------------------------------------------------------------------

BUYER:

FIRST US BANK,

an Alabama corporation

By:  

/s/ James F. House

Name:  

James F. House

Its:  

President and CEO

 

15



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description

The Property will be more particularly described upon receipt of metes and
bounds description and/or plat map reference, as provided by the Title
Commitment and the Survey.

 

A-1